Citation Nr: 9904696	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-10 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had over 20 years of active duty service and 
retired from the military in December 1976.  This appeal was 
previously before the Board of Veterans' Appeals (Board) from 
an April 1994 rating action from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied reopening of the claim of entitlement to service 
connection for a back disorder.  By means of a March 1998 
Board decision, the Board reopened the claim and remanded the 
matter for further development.  Following additional 
development, the RO denied the claim by means of a July 1998 
decision.  



FINDINGS OF FACT

1.  The appellant was not treated for, or diagnosed with, a 
back disorder until several years after separation from 
service.

2.  The appellant's back disorder was not caused by duties 
performed in service.

3.  A claim for service connection for a back disorder is not 
plausible.


CONCLUSION OF LAW

A claim for service connection for a back disorder is not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991), 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records indicate no treatment 
or complaints of back trouble.  The Board notes that he was 
seen in May 1976 for complaints of headaches which began at 
the neck, and it was noted that the neck muscles were found 
to be tender.  His diagnosis was tension headache.  His 
retirement examination report, dated in August 1976, 
indicates that he was hospitalized in June 1976 for severe 
head and neck pain.  The examination report also indicates 
that he reported that he had not had any recurrent back pain.  
Examination of the spine was found to be normal. 

Post-service medical evidence of record includes private 
medical records which indicate that in April 1984, the 
appellant was seen for complaints of pain in the lower back 
and left leg for the past two months.  He reportedly had an 
episode of pain one year earlier, which abated in two to 
three weeks.  

Private hospitalization records indicate that in May 1984 the 
appellant underwent L5-S1 hemilaminectomy and diskectomy and 
partial foraminotomy due to herniated nucleus pulposus at L5-
S1.  Hospital records indicate that he was again hospitalized 
in September 1984 due to low back pain.  It was noted that in 
January 1984, he had slipped while he was holding a welding 
machine, and developed left low back pain which radiated down 
into the left leg.  The impression was atypical low back 
pain, considerations include discitis - osteomyelitis.

In a statement dated in March 1984, the appellant reported 
that he had back problems in service, for which he was 
treated and x-rayed in 1974 and 1975.  During a hearing 
before the RO, held in October 1994, he reported that he 
slipped a disc in his back in 1983.  (Transcript p. 7)  He 
indicated that he was seen by Dr. Lyons at that time, and was 
informed by Dr. Lyons that his spine resembled that of an 85 
year old individual (appellant was 48 years old at the time).  
(Transcript p.8)  He reported that Dr. Lyons advised him that 
his back condition, when found in someone of appellant's age 
(48), was from continually operating equipment that vibrates, 
such as bulldozers, tractor trailers, or helicopters.  
(Transcript p. 8)

The Board notes that by means of a November 1994 letter, the 
RO made a request to Dr. Lyons for the appellant's treatment 
records.  A subsequent letter, dated in January 1995, advised 
the appellant that Dr. Lyons had not responded to the RO's 
request for medical records, and requested that the appellant 
supply such records to the RO.  Again, in a subsequent 
letter, dated in April 1998, the RO provided the appellant 
with another opportunity to supply the RO with Dr. Lyons' 
treatment records.  The RO specifically asked that he provide 
a statement from Dr. Lyons as to any relationship between 
service and his back disorder.  However, no such requested 
opinion or treatment records have been provided to the RO.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, mption period, and (2) present disability 
from it.  Id.

The Board has considered the evidence of record and finds 
that the claim is not well-grounded.  The current claim 
involves chronic disability of the low back.  The service 
medical records refer to tender neck muscles due to tension 
headaches, but are entirely negative with respect to the low 
back.  At his retirement examination, the spine was normal, 
and the appellant denied recurrent back pain.  The first 
medical evidence of chronic low back disability dates from 
several years after service, and, significantly, the history 
provided at that time did not date the onset of back problems 
to service, but to an episode one year earlier.  While he has 
reported that Dr. Lyons advised him of the possibility of a 
relationship between service and his back disorder, he has 
not submitted any such medical opinion from Dr. Lyons, or any 
other doctor.  Given that there is no evidence of a back 
condition in service, and that there is no medical nexus 
between any current back disorder and service, the Board 
concludes that the claims is not well grounded. 


ORDER

Entitlement to service connection for a back disorder is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

